DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-10, and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6 and 19 are rejected for reciting the following claim limitations “wherein each plurality of transverse plates comprises two wings and a circular shield, the first fastener wings being separated from the first fastener shield by the first fastener neck, the second fastener wings being separated from the second fastener shield by the second fastener neck.” As provided by applicant in the specification paragraph [0031], the transverse plates (also called transverse shields, wings, or stops) are a singular component of the claimed invention. Therefore, the first fastener wings cannot be separated from the circular shield and will be considered a single component by the examiner.
Claims 7-10 are rejected based on dependency from claim 6.
Claim 17 recites the limitation "the first arced aperture array" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 17 recites the limitation "the second arced aperture array” in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 is rejected based on dependency from claim 17.
Claim 19 recites the limitation "the same first shape" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the same second shape" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the first and second shape" in line 25.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 5349927 A) in view of Joannou (US 6237970 B1).
Regarding claim 1, Campbell teaches a plate-fastener assembly (Figs 1-9) comprising:
(a) an arced plate comprising an inner surface and an outer surface (Fig 1 Item 10- protective collar), the arced plate defining a first arced aperture array, a second arced aperture array (Fig 1 Item 36- receiving holes), a first fastener hole, and a second fastener hole (Fig 1 Item 28- clip holes);
the first arced aperture array comprising a plurality of first major apertures (Campbell- Fig 1 Item 36- receiving holes);
the second arced aperture array comprising a plurality of second major apertures (Campbell- Fig 1 Item 36- receiving holes);
(b) a first fastener and a second fastener (Campbell- Fig 3 Item 50- resilient clip, Col. 5 Lines 1-13),
the first fastener being disposed in the first fastener hole such that the arced plate occupies the first fastener annular slot and thereby retains the first fastener, the second fastener being disposed in the second fastener hole such that the arced plate occupies the second fastener annular slot and thereby retains the second fastener (Abstract, Col. 5 Lines 1-13).
However, Campbell is silent as to:
the first arced aperture array comprising a plurality of first minor apertures
the second arced aperture array comprising a plurality of second minor apertures
each of the fasteners comprising a tab, a plurality of transverse plates defining an annular slot, a transverse catch, and
two inserts extending normal to the transverse catch;
Joannou teaches within the same field of endeavor and reasonably pertinent to the invention a latch fastener mechanism (Figs 1-14a) wherein:
an aperture comprising a plurality of minor apertures (Fig 10 Item 29 & 30- holes)
each of the fasteners comprising a tab (Fig 2d Item 2- head), a plurality of transverse plates defining an annular slot (Fig 2d Item 2- head, Fig 2d Item 4a- clip), a transverse catch (Joannou- Fig 2d Item 5- elbows), and
two inserts extending normal to the transverse catch (Fig 8 Items 25, 26- semispherical protrusions);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Campbell’s animal protective collar with the further teachings of Joannou’s fastener system whereby each of the first and second arced aperture arrays would include the minor apertures associated with each individual major aperture as shown in Joannou’s figure 10 in order to reliably prevent an animal from removing their collar.
Regarding claim 2, modified Campbell teaches all of the abovementioned claim 1 and further teaches 
wherein the first fastener and the first arced aperture array (Campbell- Fig 1 Item 36- receiving holes) are formed such that the two first fastener inserts (Joannou- Fig 10 Items 25, 26- semispherical protrusions) can simultaneously occupy any two consecutive first minor apertures (Fig 10 Items 29, 30- holes, Col. 5 Lines 9-22);
the second fastener and the second arced aperture array (Campbell- Fig 1 Item 36- receiving holes) being formed such that the two second fastener inserts (Joannou- Fig 10 Items 25, 26- semispherical protrusions) cannot simultaneously occupy any two consecutive second minor apertures ((Fig 10 Items 29, 30- holes, Col. 5 Lines 9-22). As interpreted by the examiner, as the radial distance from the center of the collar increases, the arc length of the aperture array increases as well. Provided the minor apertures as taught by Joannou, the spacing of the outer major apertures will require each major aperture to possess their own individual set of minor apertures in order align radially with the inner apertures. The inner major apertures are spaced close enough to share sets of minor apertures.
Regarding claim 3, modified Campbell teaches all of the abovementioned claim 2 and further teaches wherein each first minor aperture has the same first shape and each second minor aperture has the same second shape (Joannou- Fig 10 Items 29, 30- holes).
Regarding claim 5, modified Campbell teaches all of the abovementioned claim 1 and further teaches wherein each of the fasteners comprises a neck (Joannou- Fig 1 Item 4- shaft), a portion of each neck being coplanar with the arced plate (Joannou- Fig 2d Item 4- shaft).
Regarding claim 6, modified Campbell teaches all of the abovementioned claim 5 and further teaches wherein each plurality of transverse plates comprises two wings and a circular shield (Joannou- Fig 1 Item 4a- clip), the first fastener wings being separated from the first fastener shield by the first fastener neck (Joannou- Fig 1 Item 4- neck), the second fastener wings being separated from the second fastener shield (Joannou- Fig 1 Item 4a- clip) by the second fastener neck (Joannou- Fig 1 Item 4- neck). See 112 rejections above pertaining to claim 6. As interpreted by the examiner and described in the specification, the transverse plates, wings, and stops are names for the same component. 
Regarding claim 7, modified Campbell teaches all of the abovementioned claim 6 and further teaches wherein the arced plate moveably retains the first and second fasteners (Campbell- Col. 5 Lines 1-13) such that the first fastener and the second fastener are each independently rotatable with respect to the arced plate (Joannou- Col. 5 Lines 9-22).
Regarding claim 8, modified Campbell teaches all of the abovementioned claim 7 and further teaches wherein the first fastener transverse catch (Fig 8 Item 5- elbows) comprises diametrically opposing retaining faces which are simultaneously coplanar with the inserts (Joannou- Fig 8 Items 25, 26- semispherical protrusions).
Regarding claim 9, modified Campbell teaches all of the abovementioned claim 8 and further teaches wherein each first major aperture is oval-shaped and defined by opposing aperture faces of the arced plate (Joannou- Fig 10 Item 11- slot).
Regarding claim 10, modified Campbell teaches all of the abovementioned claim 8 and further teaches wherein the diametrically opposing retaining faces secure the arced plates and reduce movement in the longitudinal direction (Joannou- Fig 2d Items 6, 7- sloping ramp-like surfaces, Col. 3 Lines 38-52).
However, modified Campbell is silent as to wherein the diametrically opposing retaining faces are arced in a longitudinal direction.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of Joannou’s sloped retaining faces to be arced in the longitudinal direction in order to reduce stress concentrations in sharp-angled corners. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).

    PNG
    media_image1.png
    350
    578
    media_image1.png
    Greyscale
Regarding claim 11, modified Campbell teaches all of the abovementioned claim 1 and further teaches wherein the first fastener inserts each comprise a major portion and a minor portion, the major portions having a constant cross section, the minor portions having a varying cross section, the major portions being disposed closer to the transverse catch than the minor portions (Joannou- Fig 8 Items 25, 26- spherical protrusions, see image below).
If applicant disagrees with the above interpretation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the shape of Joannou’s spherical protrusions to include a portion with a constant cross section in order to protrude through the minor apertures, securing the fastener with the arced plates. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04). 
Regarding claim 12, modified Campbell teaches all of the abovementioned claim 1 and further teaches wherein the arced plate is wrapped into a truncated cone (Campbell- Fig 2).
Regarding claim 13, modified Campbell teaches all of the abovementioned claim 12 and further teaches wherein the first and second fasteners retain the arced plate in the truncated cone state (Campbell- abstract, Col. 5 Lines 1-13).
Regarding claim 14, modified Campbell teaches all of the abovementioned claim 13 and further teaches wherein the two first fastener inserts occupy two of the first minor apertures and the transverse catch occupies one of the first major apertures (Joannou- Col. 5 Lines 9-22).
Regarding claim 15, modified Campbell teaches all of the abovementioned claim 14 and further teaches wherein
(a) the first arced aperture array (Campbell- Fig 1 Item 36- receiving holes) consists of the first minor apertures and the first major apertures (Joannou- Fig 10 Items 29, 30- holes) and
(b) the second arced aperture array (Campbell- Fig 1 Item 36- receiving holes) consist of the second minor apertures and the second major apertures (Joannou- Fig 10 Items 29, 30- holes).  
Regarding claim 16, modified Campbell teaches all of the abovementioned claim 15 and further teaches wherein a total number of the first major apertures is equal to a total number of the second major apertures (Campbell- Fig 1 Item 36- receiving holes).
Regarding claim 17, Campbell teaches a plate-fastener assembly (Figs 1-9) comprising:
(a) a first plate (Fig 1 Item 10- protective collar) defining a first aperture array and a second aperture array (Fig 1 Item 36- receiving holes);
the first arced aperture array comprising a plurality of first major apertures (Fig 1 Item 36- receiving holes);
the second arced aperture array comprising a plurality of second major apertures (Fig 1 Item 36- receiving holes);
(b) a second plate defining a first fastener hole and a second fastener hole (Fig 1 Item 28- clip holes);
(c) a first fastener and a second fastener (Fig 3 Item 50- resilient clip)
the first fastener being disposed in the first fastener hole such that the second plate occupies the first fastener annular slot and thereby retains the first fastener, the second fastener being disposed in the second fastener hole such that the second plate occupies the second fastener annular slot and thereby retains the second fastener (Abstract, Col. 5 Lines 1-13);
the first and second fasteners binding the first plate and the second plate together.
However, Campbell does not teach wherein;
the first arced aperture array comprising a plurality of first minor apertures
the second arced aperture array comprising a plurality of second minor apertures
each of the fasteners comprising a tab, a plurality of transverse plates defining an annular slot, a transverse catch, and
two inserts extending normal to the transverse catch
Joannou teaches within the same field of endeavor and reasonably pertinent to the invention a latch fastener mechanism (Figs 1-14a) wherein:
an aperture comprising a plurality of minor apertures (Fig 10 Items 29, 30- holes)
each of the fasteners comprising a tab (Fig 2d Item 2- head), a plurality of transverse plates defining an annular slot (Fig 2d Item 4a- clip), a transverse catch (Fig 2d Item 5- elbows), and
two inserts extending normal to the transverse catch (Fig 8 Items 25, 26- semispherical protrusions)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Campbell’s animal protective collar with the further teachings of Joannou’s fastener system whereby each of the first and second arced aperture arrays would include the minor apertures associated with each individual major aperture as shown in Joannou’s figure 10 in order to reliably prevent an animal from removing their collar.
Regarding claim 18, modified Campbell teaches all of the abovementioned claim 17 and further teaches wherein a total number of the first major apertures is equal to a total number of the second major apertures (Campbell- Fig 1 Item 36- receiving holes, Col. 5 Lines 14-35).
Regarding claim 20, modified Campbell teaches all of the abovementioned claim 1 and further teaches a method of using the assembly of claim 1, comprising disposing the assembly about an animal (Campbell- Col. 1 Line 60 thru Col. 2 Line 5).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 5349927 A) in view of Joannou (US 6237970 B1) as applied to claim 1 above, and further in view of Johnson (US 3036554 A).
Regarding claim 4, modified Campbell teaches all of the abovementioned claim 1 and further teaches the minor aperture first and second shapes being equal (Joannou- Fig 10 Item 29 & 30- holes).
However, modified Campbell does not teach wherein the second arced aperture array comprises more minor apertures than the first arced aperture array.
Johnson teaches within the same field of endeavor and reasonably pertinent to the invention a protective device for dogs (Figs 1-4) wherein the second arced aperture array (Fig 2 Item 19- row of holes) comprises more minor apertures than the first arced aperture array (Fig 2 Item 18- row of holes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Campbell’s animal protective collar with the further teachings of Johnson’s  differing number of apertures in order to provide additional securement points, accommodating animals of various size.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell (US 5349927 A) in view of Joannou (US 6237970 B1) and Johnson (US 3036554 A).
Regarding claim 19, Campbell teaches a plate-fastener assembly (Figs 1-9) comprising:
(a) an arced plate (Item 10- protective collar) comprising an inner surface and an outer surface, the arced plate defining a first arced aperture array and a second arced aperture array (Item 36- receiving holes), a first fastener hole and a second fastener hole (Fig 1 Item 280 clip holes);
the first arced aperture array comprising a plurality of first major apertures (Fig 1 Item 36- receiving holes)
the second arced aperture array comprising a plurality of second major apertures (Fig 1 Item 36- receiving holes)
(b) a first fastener and a second fastener (Fig 3 Item 50- resilient clip, Col. 5 Lines 1-13)
the first fastener being disposed in the first fastener hole such that the arced plate occupies the first fastener annular slot and thereby retains the first fastener, the second fastener being disposed in the second fastener hole such that the arced plate occupies the second fastener annular slot and thereby retains the second fastener (Abstract, Col. 5 Lines 1-13);
the arced plate being wrapped into a truncated cone (Fig 2).
However, Campbell does not teach:
the first arced aperture array comprising a plurality of first minor apertures; 
the second arced aperture array comprising a plurality of second minor apertures; 
each of the fasteners comprising a tab, a plurality of transverse plates defining an annular slot, a transverse catch, and
two inserts extending normal to the transverse catch;
wherein the first fastener and the first aperture are formed such that the two first fastener inserts can simultaneously occupy any two consecutive first minor apertures;
the second fastener and the second aperture being formed such that the two second fastener inserts cannot simultaneously occupy any two consecutive second minor apertures.
each first minor aperture having the same first shape and each second minor aperture having the same second shape.
the second arced aperture array comprising more minor apertures than the first arced aperture array, the first and second shapes being equal
each of the fasteners comprising a neck, a portion of each neck being coplanar with the arced plate;
each plurality of transverse plates comprising two wings and a circular shield, the first fastener wings being separated from the first fastener shield by the first fastener neck, the second fastener wings being separated from the second fastener shield by the second fastener neck;
Joannou teaches within the same field of endeavor and reasonably pertinent to the invention a latch fastener mechanism (Figs 1-14a) wherein:
the first arced aperture array comprising a plurality of first minor apertures (Fig 10 Items 29, 30- holes);
the second arced aperture array comprising a plurality of second minor apertures (Fig 10 Items 29, 30- holes);
each of the fasteners comprising a tab (Fig 2d Item 2- head), a plurality of transverse plates defining an annular slot (Fig 2d Item 4a- clip), a transverse catch (Fig 2d Item 5- elbows), and
two inserts extending normal to the transverse catch (Fig 8 Items 25- 26- semispherical protrusions);
wherein the first fastener and the first aperture are formed such that the two first fastener inserts can simultaneously occupy any two consecutive first minor apertures (Col. 5 Lines 9-22);
the second fastener and the second aperture being formed such that the two second fastener inserts cannot simultaneously occupy any two consecutive second minor apertures (Col. 5 Lines 9-22). As interpreted by the examiner, as the radial distance from the center of the collar increases, the arc length of the aperture array increases as well. Provided the minor apertures as taught by Joannou, the spacing of the outer major apertures will require each major aperture to possess their own individual set of minor apertures in order align radially with the inner apertures. The inner major apertures are spaced close enough to share sets of minor apertures.
each first minor aperture having the same first shape and each second minor aperture having the same second shape (Fig 10 Items 29, 30- holes).
each of the fasteners comprising a neck a portion of each neck being coplanar with the arced plate (Fig 2d Item 4- shaft);
wherein each plurality of transverse plates comprises two wings and a circular shield (Joannou- Fig 1 Item 4a- clip), the first fastener wings being separated from the first fastener shield by the first fastener neck (Joannou- Fig 1 Item 4- neck), the second fastener wings being separated from the second fastener shield (Joannou- Fig 1 Item 4a- clip) by the second fastener neck (Joannou- Fig 1 Item 4- neck). See 112 rejections above pertaining to claim 19. As interpreted by the examiner and described in the specification, the transverse plates, wings, and stops are names for the same component. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Campbell’s animal protective collar with the further teachings of Joannou’s fastener system in order to reliably prevent an animal from removing their collar.
Johnson teaches within the same field of endeavor and reasonably pertinent to the invention a protective device for dogs (Figs 1-4) wherein the second arced aperture array (Fig 2 Item 19- row of holes) comprises more minor apertures than the first arced aperture array (Fig 2 Item 18- row of holes).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Campbell’s animal protective collar with the further teachings of Johnson’s  differing number of apertures in order to provide additional securement points, accommodating animals of various size.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642